Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response and amendments received on 09/09/2022 have been acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, and 11-29 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa (US 2013/0330345, of record), hereinafter Igawa, in view of Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama. 
Igawa teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The amino acid sequences of SEQ ID NO: 20, 25, and 32 correspond to that of SEQ ID NO: 10, 11, and 12 of the instant claims, respectively. The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant claims. 
Igawa does not teach that the bispecific antibody is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises a histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
However, Moriyama teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregation formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in the present invention as well as Moriyama be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Page 8, Ln. 18-20 of Instant Specification, Para. 0051 of Moriyama). The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v), 0.001% to 5% (w/v), or 0.005% to 3% (w/v) (Para. 0059). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations do not substantially contain chloride ion and acetate ion (Para. 0066). The antibody used in the formulations can be a bispecific antibody such as bispecific antibodies that bind to factor IX and factor X (Para. 0036).  Thus, the formulation is suitable for the bispecific antibodies disclosed by Igawa.  Since Moriyama discloses the formulations encompassed by the instant claims, the formulations of Moriyama necessarily have the properties of the antibody-containing solutions recited in the instant claims, including the ability to suppress the formation of a component of charge heterogeneity. 
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of Igawa in the stabilizing formulations disclosed by Moriyama. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention.  Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by Igawa such that they are suitable for treatment of a disease/disorder such as hemophilia A. 

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8, and 11-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,334,331 in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama. 
The issued patent recites a bispecific antibody that specifically binds to blood coagulation factor IX and/or activated blood coagulation factor IX, and blood coagulation factor X, wherein the bispecific antibody comprises: a first heavy chain comprising three complementarity determining regions (CDRs) having the amino acid sequences of SEQ ID NOs: 105-107, a second heavy chain comprising CDRs having the amino acid sequences of SEQ ID NOs: 126-128, and two light chains, each comprising CDRs having the amino acid sequences of SEQ ID NOs: 156-158 (issued claim 1). The variable region CDRs of the first heavy chain correspond to the amino acid sequences of SEQ ID NOs 1, 2, and 3 of instant claim 1; the CDRs of the second heavy chain correspond to the amino acid sequences of SEQ ID NOs: 4, 5, and 6 of instant claim 1; and the CDRs of the identical light chains correspond to SEQ ID NO: 7, 8, and 9 of instant claim 1. The issued patent further recites that the bispecific antibody has a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two identical light chains having the amino acid sequence of SEQ ID NO: 32 (issued claim 25). The amino acid sequences of the first heavy chain, second heavy chain, and light chains correspond to that of SEQ ID NOs: 10, 11, and 12 of instant claim 2. 
The issued patent does not recite that the bispecific antibody used for the treatment of hemophilia A nor that it is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises the antibody, histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
However, Igawa teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The amino acid sequences of SEQ ID NO: 20, 25, and 32 correspond to that of SEQ ID NO: 20, 25, and 32 of the issued claims, respectively. The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant claims. Igawa further teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire document, in particular Claim 42 and Para. 0452), and a sufficient dose of the bispecific antibody formulation can be administered subcutaneously (Para. 0458).
Moriyama further teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in Moriyama can be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0051 of Moriyama). The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v) (Para. 0059), thus the 0.0001 g to 10 g of the surfactant is present in 100 mL of solution (or 0.001 mg/mL to 100 mg/mL). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations do not substantially contain chloride ion and acetate ion (Para. 0066). The antibody used in the formulations can be a bispecific antibody such as bispecific antibodies that bind to factor IX and factor X (Para. 0036).  Thus, the formulation is suitable for the bispecific antibodies disclosed by issued patent.  Since Moriyama discloses the formulations encompassed by the instant claims, the formulations of Moriyama necessarily have the properties of the antibody-containing solutions recited in the instant claims, including the ability to suppress the formation of a component of charge heterogeneity.
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the issued patent in the stabilizing formulation disclosed by Moriyama to be used for the treatment of hemophilia A. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment of a disease/disorder such as hemophilia A.

Claims 1-4, 6-8, and 11-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 84 of U.S. Patent No. 10,450,381 in view of Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama. 
The issued patent recites a method for treating hemophilia A comprising administering to a subject a pharmaceutical composition comprising a bispecific antibody that specifically binds to blood coagulation factor IX and/or activated blood coagulation factor IX, and blood coagulation factor X, wherein the bispecific antibody comprises: a first heavy chain comprising three complementarity determining regions (CDRs) having the amino acid sequences of SEQ ID NOs: 105-107, a second heavy chain comprising CDRs having the amino acid sequences of SEQ ID NOs: 126-128, and two light chains, each comprising CDRs having the amino acid sequences of SEQ ID NOs: 156-158 (issued claim 16).  The variable region CDRs of the first heavy chain correspond to the amino acid sequences of SEQ ID NOs 1, 2, and 3 of instant claim 1; the CDRs of the second heavy chain correspond to the amino acid sequences of SEQ ID NOs: 4, 5, and 6 of instant claim 1; and the CDRs of the identical light chains correspond to SEQ ID NO: 7, 8, and 9 of instant claim 1. The issued patent further recites that the bispecific antibody has a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two identical light chains having the amino acid sequence of SEQ ID NO: 32 (issued claim 26). The amino acid sequences of the first heavy chain, second heavy chain, and light chains correspond to that of SEQ ID NOs: 10, 11, and 12 of instant claim 2. Since the bispecific antibody is required to practice the method of the issued patent, the methods render obvious the bispecific antibodies of the instantly claimed invention. 
The issued patent does not recite that the bispecific antibody is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises the antibody, histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
However, Moriyama teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in Moriyama can be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0051 of Moriyama).  The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v) (Para. 0059), thus the 0.0001 g to 10 g of the surfactant is present in 100 mL of solution (or 0.001 mg/mL to 100 mg/mL). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations do not substantially contain chloride ion and acetate ion (Para. 0066). The antibody used in the formulations can be a bispecific antibody such as bispecific antibodies that bind to factor IX and factor X (Para. 0036).  Thus, the formulation is suitable for the bispecific antibodies disclosed by issued patent.  Since Moriyama discloses the formulations encompassed by the instant claims, the formulations of Moriyama necessarily have the properties of the antibody-containing solutions recited in the instant claims, including the ability to suppress the formation of a component of charge heterogeneity.
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the issued patent in the stabilizing formulation disclosed by Moriyama. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment of a disease/disorder such as hemophilia A. 

Claims 1-4, 6-8, 11-21, 23, 25, 27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-23, and 28-32 of copending Application No. 16/008,486 in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and Saito et al (US 8,765,124, of record), hereinafter Saito. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a stable antibody containing formulation comprising histidine-aspartate and arginine-aspartate, wherein the antibody concentration is 100 mg/mL or more (co-pending claims 1, 2, 3, 4, and 12), wherein the formulation consists of less than 1mM chloride ion and acetate ion (co-pending claim 7) and is a liquid formulation (co-pending claim 13); the buffer concentration is 5 to 100 mM (co-pending claim 19); the arginine concentration is 5 to 300 mM (co-pending claim 20), and the antibody is a bispecific antibody against factor IX and factor X (co-pending claim 30). It should be noted that the instant specification states on the last paragraph of page 7, that “substantially less do not contain chloride ion or acetate ion" means  that the concentrations of chloride ion and acetate ion are, for example, 5 mM or less, preferably 2 mM or less, and more preferably 1 mM or less. Thus, the concentrations of the chloride and acetate ion disclosed in the co-pending claims fall within the scope of the instant claims. 
	The co-pending application does not recite that the antibody-containing formulations comprise poloxamer 188 nor does it recite that the bispecific anti-factor IX/factor X antibody disclosed in instant claim 1.
However, Saito teaches that poloxamer 188 can be used as a surfactant to provide stabilized protein-containing formulations as it is capable of inhibiting the oxidation of proteins without having to add antioxidants to maintain the biological activity of the proteins and as well inhibiting the formation of foreign insoluble matters in protein formulations (see entire document, in particular, Abstract, Background of Invention, Claims, and Working Examples).
Igawa further teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The amino acid sequences of SEQ ID NO: 20, 25, and 32 correspond to that of SEQ ID NO: 10, 11, and 12 of the instant claims, respectively. The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant claims. Further, the bispecific antibody disclosed by Igawa has better factor Xa generation-promoting activity than known bispecific antibodies that bind to both factor IX/factor IXa and factor X, and substitute for the cofactor function of factor VIII (Para. 0013). Igawa further teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire document, in particular Claim 42 and Para. 0452), and a sufficient dose of the bispecific antibody formulation can be administered subcutaneously (Para. 0458).
It would have been obvious to one of ordinary skill in the art to add poloxamer 188 to the stable antibody containing formulation by the co-pending application and use the bispecific antibody disclosed by Igawa in the formulation to treat hemophilia A in a subject.  One of ordinary skill in the art would have been motivated to do so because poloxamer 188 is a surfactant that can inhibit the oxidation of proteins and prevent aggregate formation and thus increase the stability of the antibody-containing formulation. Artisans would have been further motivated to use the bispecific factor IX/factor X antibody disclosed by Igawa rather than others since it has better factor Xa generation promoting activity and can thus be used to more effectively treat hemophilia A. While the co-pending application does not recite specific pH values and concentrations of the components of the formulation, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH values and concentrations of the components of the formulation to arrive at the instantly claimed invention. It also would have been obvious for artisans to combine limitations recited in the co-pending claims to arrive at the different embodiments of the instantly claimed invention since all of the limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, one would expect that poloxamer 188 can be used to further increase the stability of an antibody containing formulation of the co-pending claims and that the bispecific antibody disclosed by Igawa can be prepared in the formulations to more effectively treat hemophilia A. 
	
 Claims 1-4, 6-8, 11-21, 23, 25, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,022,319 in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and Saito et al (US 8,765,124, of record), hereinafter Saito. 
 The issued patent recites a stable antibody-containing formulation comprising a histidine-aspartate buffer and arginine-aspartate, wherein the pH of the formulation is 5.5 to 6.5 and wherein the formulation does not substantially comprise a chloride ion and an acetate ion; the concentration of the antibody in the formulation is 50 mg/mL or more; and the formulation is a liquid formulation (issued claims 1 and 2), wherein the buffer concentration is 5 to 100 mM (issued claim 12), the arginine concentration is 5 to 300 mM (issued claim 13), and the formulation is suitable for subcutaneous administration. 
The issued patent does not recite that the antibody in the stable-antibody containing formulation is the bispecific anti-factor IX/factor X antibody recited in instant claim 1. Further, the issued patent does not recite that the formulation comprises poloxamer 188.
 However, Igawa teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The amino acid sequences of SEQ ID NO: 20, 25, and 32 correspond to that of SEQ ID NO: 10, 11, and 12 of the instant claims, respectively. The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant claims. Igawa further teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire document, in particular Claim 42 and Para. 0452), and a sufficient dose of the bispecific antibody formulation can be administered subcutaneously (Para. 0458). 
Saito further teaches that poloxamer 188 can be used as a surfactant to provide stabilized protein-containing formulations as it is capable of inhibiting the oxidation of proteins without having to add antioxidants to maintain the biological activity of the proteins and as well inhibiting the formation of foreign insoluble matters in protein formulations (see entire document, in particular, Abstract, Background of Invention, Claims, and Working Examples). 
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies taught by Igawa in a stable antibody containing formulation comprising histidine-aspartate buffer, arginine-aspartate, and additionally poloxamer 188 as a surfactant. One of ordinary skill in the art would have been motivated to do so because the formulation can suppress aggregate formation and increase stability of the antibody such that it can be used for treatment of hemophilia A in a subject. While the issued patent does not recite specific pH values or concentrations of the antibody or other components of the formulation, it should be noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, arginine-aspartate, and antibody to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment hemophilia A.

Claims 1-4, 6-8, and 11-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-26 of copending Application No. 16/496,089 in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama.
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a method for preventing or treating a blood coagulation factor IX disorder comprising administering a bispecific antibody that recognized blood coagulation factor IX and/or activated blood coagulation factor IX (issued claims 13 and 14), wherein the first heavy chain has the amino acid sequence of SEQ ID NO: 10, the second heavy chain has the amino acid sequence of SEQ ID NO: 11, and the third and fourth light chains have the amino acid sequence of SEQ ID NO: 12 (issued claim 17). The amino acid sequences of the first heavy chain, second heavy chain, and light chains correspond to that of SEQ ID NOs: 10, 11, and 12 of instant claim 2.
The co-pending application does not recite that the antibody is for the treatment of hemophilia A nor that it is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises the antibody, histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
 However, Igawa teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The amino acid sequences of SEQ ID NO: 20, 25, and 32 correspond to that of SEQ ID NO: 10, 11, and 12 of the issued claims, respectively. The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant claims. Igawa further teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire document, in particular Claim 42 and Para. 0452), and a sufficient dose of the bispecific antibody formulation can be administered subcutaneously (Para. 0458). 
Moriyama further teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in Moriyama can be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0051 of Moriyama). The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v) (Para. 0059), thus the 0.0001 g to 10 g of the surfactant is present in 100 mL of solution (or 0.001 mg/mL to 100 mg/mL). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations do not substantially contain chloride ion and acetate ion (Para. 0066). The antibody used in the formulations can be a bispecific antibody such as bispecific antibodies that bind to factor IX and factor X (Para. 0036).  Thus, the formulation is suitable for the bispecific antibodies disclosed by co-pending application.  Since Moriyama discloses the formulations encompassed by the instant claims, the formulations of Moriyama necessarily have the properties of the antibody-containing solutions recited in the instant claims, including the ability to suppress the formation of a component of charge heterogeneity.
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the co-pending application in the stabilizing formulation disclosed by Moriyama to be used for the treatment of hemophilia A. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment of a disease/disorder such as hemophilia A.

Claims 1-4, 6-8, and 11-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-28 of copending Application No. 16/330,269 in view of Igawa et al, (US 2013/0330345 A1, of record), hereinafter Igawa, and Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama.
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a method of treating or reducing the incidence of a hemophilia A in a subject, comprising administering a bispecific antibody comprising a first polypeptide of SEQ ID NO: 5, a second polypeptide of SEQ ID NO: 10, and a third and fourth polypeptide, both of which comprise SEQ ID NO: 15 (co-pending claims 16 and 18). The amino acid sequences of SEQ ID NOs: 5, 10, and 15 correspond to SEQ ID NOs: 10, 11, and 12 of instant claim 2, and thus necessarily comprise the CDRs of SEQ ID NOs: 1 – 9 of instant claim 1.
The co-pending application does not recite that the bispecific antibody is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises the antibody, histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
However, Moriyama teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in Moriyama can be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0051 of Moriyama). The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v) (Para. 0059), thus the 0.0001 g to 10 g of the surfactant is present in 100 mL of solution (or 0.001 mg/mL to 100 mg/mL). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations do not substantially contain chloride ion and acetate ion (Para. 0066). The antibody used in the formulations can be a bispecific antibody such as bispecific antibodies that bind to factor IX and factor X (Para. 0036).  Thus, the formulation is suitable for the bispecific antibodies disclosed by co-pending application.  Since Moriyama discloses the formulations encompassed by the instant claims, the formulations of Moriyama necessarily have the properties of the antibody-containing solutions recited in the instant claims, including the ability to suppress the formation of a component of charge heterogeneity.
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the co-pending application in the stabilizing formulation disclosed by Moriyama to be used for the treatment of hemophilia A. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment of a disease/disorder such as hemophilia A.

Claims 1-4, 6-8, and 11-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 copending Application No. 17/528,371 in view of Igawa et al, (US 2013/0330345, of record), hereinafter Igawa, and Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama.
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a bispecific antibody which recognizes FIX/FIXa and FX, wherein the first heavy chain comprises the CDRs of SEQ ID NOs: 1, 2, and 3; the second heavy chain comprises the CDRs of SEQ ID NOs: 4, 5, and 6; and the two light chains comprise CDRs of SEQ ID NOs: 7, 8, and 9 (co-pending claim 11). The CDRs of SEQ ID NOs: 1-9 correspond to the SEQ ID NOs: 1-9, recited in the instant claims. 
The co-pending application does not recite that the bispecific antibody is used for the treatment of hemophilia A nor that it is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises the antibody, histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
However, Igawa teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant and issued claims. Igawa further teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire document, in particular Claim 42 and Para. 0452), and a sufficient dose of the bispecific antibody formulation can be administered subcutaneously (Para. 0458).
Moriyama further teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in Moriyama can  be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0051 of Moriyama). The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v) (Para. 0059), thus the 0.0001 g to 10 g of the surfactant is present in 100 mL of solution (or 0.001 mg/mL to 100 mg/mL). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations do not substantially contain chloride ion and acetate ion (Para. 0066). The antibody used in the formulations can be a bispecific antibody such as bispecific antibodies that bind to factor IX and factor X (Para. 0036).  Thus, the formulation is suitable for the bispecific antibodies disclosed by co-pending application.  Since Moriyama discloses the formulations encompassed by the instant claims, the formulations of Moriyama necessarily have the properties of the antibody-containing solutions recited in the instant claims, including the ability to suppress the formation of a component of charge heterogeneity.
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the co-pending application in the stabilizing formulation disclosed by Moriyama to be used for the treatment of hemophilia A. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment of a disease/disorder such as hemophilia A.

14.	Claims 1-4, 6-8, and 11-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/534,566 in view of Moriyama et al (EP 2,526,963 A1, of record), hereinafter Moriyama.
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a pharmaceutical composition a FIX/FXa and FX bispecific antibody comprising a first heavy chain of SEQ ID NO: 20, a second heavy chain of SEQ ID NO: 25, and two light chains, both of which comprise SEQ ID NO: 32.  The amino acid sequences of SEQ ID NOs: 20, 25, and 32 correspond to SEQ ID NOs: 10, 11, and 12 of instant claim 2, and thus necessarily comprise the CDRs of SEQ ID NOs: 1 – 9 of instant claim 1. The pharmaceutical composition is intended to be used for the treatment of hemophilia A (co-pending claims 1, 7, and 8). 
The co-pending application does not recite that the bispecific antibody is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises the antibody, histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
However, Moriyama teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in Moriyama can be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0051 of Moriyama). The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v) (Para. 0059), thus the 0.0001 g to 10 g of the surfactant is present in 100 mL of solution (or 0.001 mg/mL to 100 mg/mL). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations do not substantially contain chloride ion and acetate ion (Para. 0066). The antibody used in the formulations can be a bispecific antibody such as bispecific antibodies that bind to factor IX and factor X (Para. 0036).  Thus, the formulation is suitable for the bispecific antibodies disclosed by co-pending application.  Since Moriyama discloses the formulations encompassed by the instant claims, the formulations of Moriyama necessarily have the properties of the antibody-containing solutions recited in the instant claims, including the ability to suppress the formation of a component of charge heterogeneity.
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the co-pending application in the stabilizing formulation disclosed by Moriyama to be used for the treatment of hemophilia A. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of the antibody, histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment of a disease/disorder such as hemophilia A.

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. In response to the rejections made under 35 U.S.C. 103 and non-statutory double patenting under Igawa et al. in view of Moriyama et al., Applicant has again essentially argued 1) no motivation in the art, 2) no expectation of success, and 3) unexpected results.
With respect to Applicant’s first argument, Applicant states that Moriyama discloses generic antibody formulations that do not contain all of the ingredients required by the instant claims nor provides any particular reason why one of ordinary skill would pick and choose from the various ingredients and concentrations disclosed to arrive at the instantly claimed formulation. Thus, Applicant states that because Moriyama does not teach or suggest the presently claimed antibody, the Office's conclusion that Moriyama's "formulation is suitable for the bispecific antibodies disclosed by Igawa" must be derived either from (a) an assumption that all of very large number of distinct formulations covered by Moriyama's broad teachings are suitable for all antibodies, or (b) impermissible hindsight. If derived from (a), Applicant submits that skilled artisans would not have come to such a conclusion; and if derived from (b), the conclusion is legally impermissible. MPEP 2142. 
Moreover, Applicant argues that the Office assertion that “since Moriyama discloses the formulations encompassed by the instant claims, the formulations of Moriyama necessarily have the properties of the antibody-containing solutions recited in the instant claims” improperly invokes an inherency argument, and that inherency in an obviousness analysis is present only when the limitation at issue is necessarily present or the natural result of the combination of elements explicitly disclosed by the prior art. Applicant states that because the particular combination of elements in claim 1 is not explicitly disclosed by the prior art, inherency is not a factor in the present case and does not provide a motivation to artisans to arrive at the instantly claimed formulations.
Additionally, Applicant states a prima facie case of obviousness is not necessarily present solely because of overlapping ranges as the Federal Circuit has explained that “where there is a range disclosed in the prior art, and the claimed invention fall within that range, a relevant inquiry is whether there would have been a motivation to select the claimed composition from the prior art ranges”. Further, Applicant specifically points to the Allergan court case which also recited In re Perterson, 315 F.3d 1325, 1330 n.1 (Fed. Cir. 2003) in nothing that when “the disclosed ranges are so broad as to encompass a very large number of possible distinct compositions,” the burden to come forward with rebuttal evidence would not shift to the patentee – i.e. there would be no prima facie obviousness for the patentee to rebut. Thus Applicant argues that the ranges disclosed in Moriyama are so broad that they cannot be considered to teach the specific amounts or combinations claimed since Moriyama discloses, in generic terms, a great variety of hypothetical formulations, not just formulations comprising the components of the presently claimed formulations. Applicant particularly points out the Moriyama discloses in paragraph 17 different buffers that can be used for the antibody-containing formulations. Applicant also states that none of Moriyama’s disclosed formulations contained poloxamer 188 but instead discloses a generic list of optional surfactants of which poloxamer 188 is listed and very broad concentration ranges for the surfactants in general, not poloxamer 188 in particular. Thus, Applicant contends that there is no reason provided for why skilled artisans would have (a) decided to include a surfactant, (b) selected poloxamer 188 instead of others listed in Moriyama, and (c) included it at a concentration within the narrowly defined rage of 0.5-1 mg/ml in particular. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Moriyama discloses stabilizing antibody-containing formulations suitable comprising histidine-aspartate as a buffer and arginine-aspartate as a stabilizer (see Para. 0011, Embodiment 4), which may additionally contain surfactants of which poloxamer 188 is one of three most preferred (Para. 0059). Further, Moriyama states that the formulations disclosed are substantially constituted by the ingredients of A to D below: (A) an antibody (in this case anti-IL-6), (B) histidine-aspartate buffer and/or histidine-glutamate buffer; (C) arginine (including arginine-aspartate and arginine-glutamate), amino acids other than arginine, and/or sugars as needed; and (D) surfactants." In Example 3, Moriyama also points out that histidine-glutamate and histidine-aspartate are superior as a buffer than histidine-chloride and histidine-acetate; and arginine-glutamate and arginine-aspartate are superior as a stabilizer than arginine-chloride and arginine-acetate, providing artisans with motivation to select histidine-aspartate as the buffer among the other buffers disclosed. Additionally, Moriyama states that in the antibody-containing formulations disclosed, the concentration of histidine-aspartate buffer is most preferably 10 to 25 mM; the concentration of arginine is most 50 to 150 mM, the surfactant is most preferably 0.005% to 3% w/v (0.05 mg/mL to 30 mg/mL), and the pH is most preferably 5.5 to 6.5 (Para. 0052, 0053, 0055, and 0059). The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It should further be noted that "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). (see MPEP 2144.05). Therefore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). As such, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions for a given antibody. Accordingly, Applicant tested different concentrations of histidine, poloxamer 188, arginine, and pH to determine the optimum or workable ranges for the ACE910 antibody in the working examples. The assertion the prior art ranges are very broad appears to be a matter of opinion; but skilled artisans are capable of determining by routine experimentation optimum or workable ranges for a given antibody such as ACE910 within the finite ranges disclosed in the prior art. Per the instant claims, these antibody-containing formulations have the recited functional properties of minimizing formation of aggregates or components with charge heterogeneity. Therefore, artisans can arrive at the different embodiments claimed antibody-containing formulations via routine experimentation and these formulations would necessarily have the recited functional properties. 
With respect to Applicant’s second argument, Applicant states that there is no expectation of success that the ingredients and concentrations encompassed by Moriyama would produce a successful formulation for any antibody given the unpredictability in the art for finding a suitable stabilizing formulation for a given antibody. Applicant argues that the Office's apparent view that any random assortment of the various ingredients taught by Moriyama can be combined with any random antibody to produce a predictably stable, active antibody formulation does not appear to be a view held by those in the art who are knowledgeable about antibody formulations. Applicant states that Wang et al. and Daugherty et al. teach that appropriate combinations and concentrations are simply not predictable for any given antibody prior to doing the experiments with that antibody, and Moriyama's generic teachings provide no motivation to select the particular ingredients in the particular amounts specified in the present claims, and then to combine them with Igawa's antibody in particular. Applicant summarizes the teachings of Wang et al stating that with respect to buffering agents, Wang et al notes that histidine is an example of the “rare case a buffering agent good for one antibody may be harmful to another”, pointing out that histidine protected some antibodies from precipitation but increased the rate of aggregation of another antibody. Further, with respect to surfactants, Wang et al teaches that while surfactants can be helpful in preventing shaking/stirring-induced aggregation, they may have a negative effect during long-term storage and should be kept to a minimum in antibody formulation if possible. Applicant further states that Wang et al. and Daugherty et al. show that a skilled artisan would not have had a reasonable expectation that those combinations would stabilize the Igawa antibody in particular, absent actual evidence that those combinations actually work with Igawa's antibody; and that the Honeywell Int’l Inc case sated that once “overall unpredictability” is established invoking the “routine testing” rationale is “not a valid ground for holding an invention to have been obvious”. Applicant also reiterates that Moriyama does not provide any working example or motivation to select a histidine-aspartate buffer at 20 mM as it was shown to be less effective at stabilizing the antibody compared to 20 mM histidine-glutamate. Thus, Applicant asserts that artisans would have had to ignore the actual results disclosed in Moriyama to select the less favored 20 mM histidine-aspartate in favor of the other buffers and concentrations tested. As such, Applicant contends that there is no reason artisans would have ignored Moriyama’s evidence and instead chosen to combine arginine with histidine-aspartate at a concentration significantly higher than what Moriyama used. Applicant concludes stating that “Wang et al. describes in great detail the unpredictability of the field; Wang et al. is evidence, not attorney argument; the evidence in Wang et al. and Daugherty et al. must also be taken into account; and any "attorney argument" provided by Applicant clearly was to direct the Office's attention to the evidence, and not to take the place of evidence”. Therefore, Applicant asserts that a skilled artisan would not have found in the cited art either a motivation to make the presently claimed formulation or a reasonable expectation of success upon doing so. 
In response to Applicant’s argument, the Examiner maintains that Moriyama does disclose different antibody formulations which are stabilizing and can suppress aggregate formation; thus, there is a reasonable expectation of success that the generic formulations of Moriyama can produce a successful formulation for an antibody. While Wang and Daugherty discuss the level of unpredictability for antibody formulations in general, there is no discussion concerning the formulations of Moriyama that encompass the claimed invention in particular. Applicant has not provided evidence comparing their claimed antibody-containing formulations with those of the closest prior art (Moriyama) to establish that the formulations of Moriyama that encompass the claimed invention are not suitable for ACE910 antibody. Further, as stated in the response to the March 2022 reply teachings in the prior art are not limited to working examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) Further,"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (see MPEP 2123).  Moriyama specifically points out that histidine-glutamate and histidine-aspartate are superior as a buffer than histidine-chloride and histidine-acetate; and arginine-glutamate and arginine-aspartate are superior as a stabilizer than arginine-chloride and arginine-acetate in Example 3, providing artisans to select histidine-aspartate as a buffer. Moriyama does not disparage the use of the histidine-aspartate buffer. 
 It should be further pointed out that the EP 2,526,963 application of Moriyama is the European entry of international application WO2011/090088 which has as a family member with an identical specification US 10,022,319, and all of said patent documents are assigned to Chugai Seiyaku Kabushiki Kaisha.  As indicated earlier, Applicant has argued that Wang et al. and Daugherty et al. show that a skilled artisan would not have had a reasonable expectation that the formulations disclosed by Moriyama and encompassing the instantly claimed invention could effectively stabilize the ACE910 antibody of Igawa absent of actual evidence to the contrary. Thus, Applicant has asserted that the art is too unpredictable for generic teachings to work absent an actual reduction to practice.  However, the issued claims of  10,022,319 recite stable antibody-comprising formulations containing histidine/aspartate buffer which are generic with regard to the identity of the stabilized antibody.  Thus, applicant’s arguments concerning the applicability of generic antibody formulations, absent an actual reduction to practice, disparage assignee Chugai’s issued stable antibody-comprising formulations.  As such the issued claims of 10,022,319 rebut applicant’s assertions based upon Wang et al. and Daugherty et al. that artisans would not have a reasonable expectation of success in making stabilized antibody compositions absent actual reduction to practice with the exact desired antibody species as assignee’s issued claims in US 10,022,319 are generic with regard to the antibody portion.
With respect to Applicant’s final argument, Applicant argues that the 20 mM concentration of histidine/aspartic acid buffer required by the present claims had a surprisingly better effect than higher (40 mM) or lower (5 mM or 10 mM) concentrations on reducing the charge heterogeneity of the ACE910 antibody (an antibody that matches the criteria of the present claims); and that this result could not have been predicted from anything disclosed in the cited art, and so qualifies as a surprising result. For further evidence of non-obviousness, Applicant states that Joshi et al and Grapentin et al publications cited in the March 2022 reply established that the three types of contaminants studied by Applicant (components with charge heterogeneity, antibody aggregates, and visible particles) are believed to form by distinct mechanisms and are known to be differently influenced by formulation conditions (with the first two apparently oppositely influenced, according to Joshi et al.). Thus, Applicant argues that there would have been no expectation in the art that any given antibody formulation could simultaneously minimize formation of all three, and that the Office has not provided any evidence to contradict these findings, which are more than sufficient to establish unexpected results (Cf. In re Soni, 54 F.3d 746, 750 (Fed Cir. 1995)). 
In particular, as restated from the March 2022 replay, Applicant claims that Joshi et al discloses that, for two antibodies studied, certain buffers and pH found to decrease antibody aggregation actually increase charge heterogeneity of the antibody (two of the three types of contaminants studied by applicant), and vice versa. In other words, Applicant states that Joshi shows that antibody aggregation is facilitated under pH conditions essentially opposite of pH conditions that facilitate degradation of the antibody that results in charge heterogeneities (basic and acidic variants), and thus pH has different effects on antibody aggregation vs charge heterogeneities. Applicant states that the argument in the March 2022 reply was not asserting that a given formulation/pH that minimizes formation of one contaminant will ensure that particular contaminant will not gradually accumulate over time; and that the relevant question is not whether the expectation in the art is that any given composition will accumulate only one type of contaminant and never the other but whether the art would have expected a formulation to be able to reduce formation of both types of contaminants. Applicant further contends that it is surprising in view of Joshi that a particular formulation can minimize both mechanisms even when tested at the relatively high temperatures employed in the present application's experimental examples, such as 25°C or 40°C, or when subjected to the stress of freeze-thawing (5°C/-20°C or 25°C/-20°C) or shaking at room temperature. Based on Joshi's evidence that the two contaminants form by different mechanisms and are oppositely affected by pH and other factors, Applicant believes that a skilled would have reasonably expected a formulation that is relatively good at reducing formation of one contaminant to result in a relatively high level of the second contaminant. 
Additionally, Applicant has argued that data in Table 7 on page 21 of the Specification show that the formulations containing 20 mM histidine/aspartic acid, 150 mM arginine, and 0.5-1.0 mg/ml poloxamer 188 (as recited in the claims) were excellent at minimizing both insoluble foreign substances and insoluble microparticles, whereas formulations containing 1.0 mg/mL PS20 all developed insoluble microparticles by month 3. Applicant states that Example 8 built on the results of Example 7, in which antibody compositions containing 20 mM histidine/aspartic acid (pH 6.0), 150 mM arginine- aspartic acid, and either 0, 0.2, 0.5, or 0.8 mg/ml poloxamer 188, were tested for formation of insoluble foreign substances in shaking or freeze-thaw tests. Applicant states that Table 8 on page 23 discloses that that all vials containing poloxamer 188 had no insoluble foreign substances after the tests, while the vials that did not contain poloxamer 188 (i.e., 0 mg/mL) all had insoluble foreign substances after shaking for 30 minutes or 24 hours. With the sole variable in Example 8 being the presence or absence of poloxamer 188, Applicant contends that one can only conclude that the presence of poloxamer 188 was what prevented formation of visible particles in the antibody- containing solution after shaking; and that the hypothesis that the type of stopper used or antibody concentration may have been responsible for the reported results have no basis in fact. 
Lastly, Applicant argues for at least the reasons set forth above, the formulations of claim 1 and its dependent claims are not obvious, and that the same reasoning applies equally to the antibody solution of claim 8, which differs from the antibody solution of claim 1 only in that it more narrowly recites pH 6 (as compared to 4.5 to 6.5), specifies the full heavy and light chain sequences (as compared to CDR sequences) of the antibody, and requires 0.5 mg/mL poloxamer 188 (as compared to 0.5 to 1 mg/mL) and 150 mM L-arginine or a salt thereof (as compared to 100 mM to 300 mM). The reasoning, Applicant asserts, also applies to the claims that depend from claim 8, as well as to method claims 11, 12, 13, 20, and 21. 
In response to Applicant’s final argument, the Examiner maintains that Joshi teaches that during different purification steps, either protein aggregation or charge heterogeneity should be controlled to minimize degradation of the monoclonal antibody during processing. It was never shown that for any given buffer, when temperature or pH is adjusted, the formation of protein aggregates is minimized but the formation of charge variants is maximized, or vice versa. For example, it was not shown that the formation of protein aggregates in the Tris-HCl buffer is minimized at pH 8 while the formation of charge variants was maximized nor that lowering the pH resulted in an opposite effect. Since the type of buffer used, pH, and temperature varied at different stages in the purification steps, a meaningful comparison cannot be made to draw the conclusion that pH and/or temperature affects the formation of antibody aggregates and charge variants differently for a given buffer. The Examiner further reiterates that for some buffers and pH, there were minimal changes observed in either type of contaminant. For example, at 4C and pH 3, protein aggregation is negligible for all three buffers tested (glycine, acetate, and citrate) and minimal changes in charge heterogeneity were reported (see Section 3.1.1.1 and Figure 1 as well as Section 3.2.1). Similarly, minimal changes in both protein aggregation and charge heterogeneity were reported for the Tris-HCl buffer at pH 7.2 during anion exchange chromatography or for the phosphate buffer at pH 7.5 during cation exchange chromatography (see Abstract, Sections 3.1.1.1 and Figure 1, Section 3.2.1, Section 3.2.2, Figure 3, Sections 3.2.3, and Figure 4). Thus, Joshi does disclose antibody formulations that effectively suppress an increase in both types of contaminants within the given time parameters and buffer/pH conditions. As such, it is not unexpected for similar or different antibody containing formulations to be able to suppress both aggregate formation and components of charge heterogeneity as Applicant has claimed. Applicant has not submitted evidence showing that the different formulations disclosed by Moriyama and encompassed by the instantly claimed invention do not show the same unexpected results. Thus, the antibody-containing formulation disclosed by Moriyama that encompasses the instantly claimed invention can suppress both aggregation and components of charge heterogeneity; it would just take routine experimentation to determine which formulation in terms of pH and concentrations of antibody and other ingredients disclosed does so best. 
The Examiner further maintains that the features upon which applicant relies (i.e. the ability of the claimed antibody-containing formulations to minimize/prevent formation of visible particles, insoluble foreign microparticles, or insoluble foreign substances) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the March 2022 reply on Pages 4 to 5, Applicant stated that Grapentin et al examined the effect of various formulations on formation of two of the types of contaminants: antibody aggregates (referred to in the article as “sub-visible particles” and “high molecular weight species (HMWS) and “visible particles” that are not antibody aggregates, but instead particles containing the antibody and polydimethylsiloxane, a contaminant derived from the stopper on a storage container. In Example 7, it is stated that the presence of insoluble foreign substances was assessed by placing the sample on a sample platform of a visual examination stand for vials, rotating the sample platform, and observing the vial. In contrast, the number of insoluble microparticles in a solution was determined using a liquid microparticle counter. The methods for measuring insoluble foreign substances versus insoluble microparticles suggest that insoluble foreign substances are the “visible particles”.  The Examiner points out again that insoluble foreign substances (i.e. visible particles) were not present in antibody containing formulations (80 mg/mL ACE910, 20 mM histidine-aspartate, and 150 mM arginine, pH 6) comprising either 0.2 mg/mL, 0.5 mg/mL or 1.0 mg/mL poloxamer 188 or 0.05 mg/mL polysorbate 20 stored at 5ºC up to five months (Example 7, Table 7 of Specification). Further, data is not shown in Example 7 for the presence of insoluble foreign particles/substances in antibody containing solutions that did not have poloxamer 188 added (0 mg/mL poloxamer 188) nor are the concentrations for poloxamer 188 and polysorbate 20 used in this the same except for 1.0 mg/mL. At a concentration of 1.0 mg/mL, specifically, poloxamer 188 minimizes formation of both insoluble foreign particles and insoluble foreign substances in the antibody containing solutions comprising 80 mg/mL ACE910, 20 mmol/L histidine-aspartic acid, and 150 mmol/L arginine at pH 6.0 when stored up to 5ºC up to five months. Additionally, while antibody-containing formulations without poloxamer 188 were susceptible to the formation of insoluble foreign particles after shake tests in Example 8, the test conditions were not the same as compared to Example 7, with a higher antibody concentration (150 mg/mL ACE910) and temperature (“room temperature”). Further, it was not determined if polysorbate 80 also minimized insoluble foreign particles in the antibody-containing formulations during the shake tests since it did so when formulations were stored at 5C up to five months. Thus, it is unclear if poloxamer 188 or other factors (e.g. temperature, buffer concentrations, antibody concentrations, pH, poloxamer 188/polysorbate 20 concentrations, etc.) control the formation of visible particles in the claimed antibody-containing formulations, or if poloxamer 188 is unique in its ability to minimize the formation of visible particles/insoluble foreign substances as done in Experiment 8 since the testing conditions for each experiment varied. While Grapentin differentiates between antibody aggregates and visible particles, there is no suggestion that the two types of contaminants form by different mechanisms. Indeed, Grapentin states that “[t]he formation of aggregates and [visible] particles in liquid protein formulations proceeds in solution and at interfaces via complicated and interrelated pathways”. The Examiner only noted that the type of stopper used on the vials in the experiments can also have an impact on visible particle formation since visible particles contain the antibody and polydimethylsiloxane, a contaminant derived from the stopper on a storage container, as taught by Grapentin which Applicant has referenced and thus should be taken into consideration of the various factors that can contribute to the formation of visible particles. Given that the formulation and test conditions varied in the experiments with poloxamer 188, artisans cannot reasonably assume that poloxamer 188 and not some other factor contributed to minimization of visible particles in the antibody-containing solutions. 
It should be also pointed out that as presently written the claims do not specifically recite that the antibody-containing formulation is able to minimize formation of all three contaminants studied (components with charge heterogeneity, antibody aggregates, and visible particles), let alone two. Example 4 of the specification shows that liquid formulations containing ACE910 at 100 mg/mL, histidine-aspartate buffer at 20 mM, arginine-aspartate at 150 mM, and pH 4.5 to 6.5 effectively suppressed formation of aggregates and components of charge heterogeneity when stored up to 8 weeks at 25C. Example 5 of the specification further shows that liquid formulations containing ACE910 at 100 mg/mL, arginine at 150 mM, and histidine-aspartate buffer 10 mM, 20mM or 40 mM also effectively suppressed both types of contaminants when stored up to 8 weeks at 25C. In the freeze-thaw experiment (Example 6), the antibody-containing formulation above having arginine at 100 mM, 150mM, 200 mM, and 300 mM exhibited high aggregate-suppressing effects after freeze-thawing, after storage at 25C, and after -20C; however, formation of components of charge heterogeneity were not measured in this experiment. Example 9 shows that liquid formulations comprising ACE910 at 20, 40, 60, 80, 100, and 150 mg/mL, 20 mM histidine-aspartate, 0.5 mg/ml poloxamer 188, and 150 mM arginine-aspartate had an equivalent sufficient stability after storage at 40 C and after freeze-thawing with respect to formation of aggregates and charge variants. However, the formation of charge variants at the various concentrations of arginine-aspartate presently recited in freeze-thaw experiments was not shown. Further, none of the claims recite storage temperatures at which the antibody-containing formulations are stable; and claims 11-13 do not recite a specific pH or pH range of the antibody-containing formulations having the recited functional property. Given Applicant’s emphasis on the opposing effects of pH and/or temperature on formation of the two types of contaminants, it is unclear if different embodiments of the antibody-containing formulations recited in the claims are capable of suppressing both types of contaminants. Of further note, claim 13 recites a method for suppressing a component of charge heterogeneity using an antibody containing formulation comprising the ACE910 antibody at a concentration of 20 to 180 mg/mL and histidine-aspartate buffer at 20 mM; however, there is no data in the specification that an antibody-containing formulation comprising only the ACE910 antibody and histidine-buffer at 20 mM is capable of reducing this type of contaminant without the addition of 150 mM arginine as shown in Example 9. Thus, the “unexpected” results of the data provided in the specification cannot be extrapolated to the different embodiments of the antibody-containing formulations recited in the instant claims with the expectation that these results will be applicable to each embodiment.  In view of the above, the experimental results observed by Applicant are not unexpected and can be achieved through routine optimization. Thus, Igawa in view of Moriyama teaches the antibody-containing solutions of the claimed invention. 
With respect to the Double Patenting rejections, Applicant argues that for all of the reasons outlined above, the co-pending and issued claims are not obvious over the instant claims. The Examiner maintains the position in response to Applicant’s arguments set forth above; and thus the double patenting rejections are also maintained. The rejection over application 17/235,199 has been removed as it does not name a common inventor, applicant, and/or assignee. 



Conclusion
No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644